Citation Nr: 1642789	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for a lumbar spine disorder in excess of 10 percent from April 29, 2011 to September 30, 2011; in excess of 20 percent from October 1, 2013 to July 13, 2016; and in excess of 20 percent from November 1, 2016.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1974 to October 1998.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to an increased disability rating for a lumbar spine disorder.  The Veteran's last VA examination was conducted in June 2010, and since that time he underwent back surgery in July 2016.  The Veteran's rating was given a temporary 100 convalescent rating, and then assigned a 20 percent rating as of the end of the convalescent period.  However, the Board believes an examination is necessary to evaluate the current nature of his back disability post-surgery.
 
Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain any records of post-surgery physical therapy. 

2.  Arrange to provide the Veteran with an appropriate VA examination in order to determine the severity of his lumbar spine disorder.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




